 



Exhibit 10.24
 
Credit Agreement
Re: Subordinated Term Note
Dated as of
January 10, 2008
between
First Interstate BancSystem, Inc.
and
First Midwest Bank
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Description   Page
Section 1.
  The Credits     1  
 
           
Section 1.1.
  Term Loan     1  
Section 1.2.
  Manner and Disbursement of Loans     1  
 
           
Section 2.
  Interest and Change In Circumstances     1  
 
           
Section 2.1.
  Interest Rate Options     1  
Section 2.3.
  Computation of Interest     2  
Section 2.3.
  Taxes and Increased Costs     2  
Section 2.9.
  Funding Indemnity     3  
 
           
Section 3.
  Fees, Prepayments, Terminations and Applications     3  
 
           
Section 3.1.
  Voluntary Prepayments     3  
Section 3.2.
  Place and Application of Payments     4  
Section 3.3.
  Notations     4  
 
           
Section 4.
  Definitions; Interpretation     4  
 
           
Section 4.1.
  Definitions     4  
Section 4.2.
  Interpretation     7  
 
           
Section 5.
  Representations and Warranties     7  
 
           
Section 5.1.
  Organization and Qualification     8  
Section 5.2.
  Corporate Authority and Validity of Obligations     8  
Section 5.3.
  Use of Proceeds     8  
Section 5.4.
  Financial Reports     8  
Section 5.5.
  No Material Adverse Change     8  
Section 5.6.
  Full Disclosure     8  
Section 5.7.
  Governmental Authority and Licensing     9  
Section 5.8.
  Approvals     9  
Section 5.9.
  Affiliate Transactions     9  
Section 5.10.
  Compliance with Laws     9  
Section 5.11.
  Other Agreements     9  
Section 5.12.
  No Default     9  
 
           
Section 6.
  Conditions Precedent     10  
 
           
Section 7.
  Covenants     11  
 
           
Section 7.1.
  Maintenance of Business     11  
Section 7.2.
  Financial Reports     11  
Section 7.3.
  Inspection     12  

-i-



--------------------------------------------------------------------------------



 



              Section   Description   Page
Section 7.4.
  Compliance with Laws     13  
Section 7.5.
  Burdensome Contracts With Affiliates     13  
Section 7.6.
  No Changes in Fiscal Year     13  
 
           
Section 8.
  Events of Default and Remedies     13  
 
           
Section 8.1.
  Events of Default     13  
Section 8.2.
  Non-Bankruptcy Defaults     15  
Section 8.3.
  Bankruptcy Defaults     15  
 
           
Section 9.
  Miscellaneous     15  
 
           
Section 9.1.
  Non-Business Day     15  
Section 9.2.
  No Waiver, Cumulative Remedies     15  
Section 9.3.
  Amendments, Etc     15  
Section 9.4.
  Costs and Expenses; Indemnification     15  
Section 9.5.
  Documentary Taxes     16  
Section 9.6.
  Survival of Representations     16  
Section 9.7.
  Survival of Indemnities     16  
Section 9.8.
  Notices     16  
Section 9.9.
  Construction     17  
Section 9.10.
  Headings     17  
Section 9.11.
  Severability of Provisions     17  
Section 9.12.
  Counterparts     17  
Section 9.13.
  Binding Nature, Governing Law, Etc     17  
Section 9.14.
  Submission to Jurisdiction; Waiver of Jury Trial     18  
Section 9.15.
  USA Patriot Act     18  
 
           
Signature
        19  

         
Exhibit A
  —   Term Note
Exhibit B
  —   Compliance Certificate

-ii-



--------------------------------------------------------------------------------



 



Credit Agreement
Re: Subordinated Term Note
First Midwest Bank
Itasca, Illinois
Ladies and Gentlemen:
     The undersigned, First Interstate BancSystem, Inc., a Montana corporation
(the “Borrower”), applies to you (“FMB”) for your commitment, subject to the
terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth, to extend credit to the Borrower, all as more
fully hereinafter set forth. All capitalized terms used herein without
definition shall have the same meanings herein as such terms are defined in
Section  4.1 hereof.
Section 1. The Credits.
     Section  1.1. Term Loan. Subject to the terms and conditions hereof, FMB
agrees to make a subordinated term loan to the Borrower in the principal amount
of $20,000,000 (the “Term Loan” or the “Loan”). The Term Loan shall be made on
the date hereof. The Term Loan shall be made against and evidenced by a
subordinated promissory note of the Borrower in the form (with appropriate
insertions) attached hereto as Exhibit  A (the “Term Note” or the “Note”). The
Term Note shall be dated the date of issuance thereof and be expressed to bear
interest as set forth in Section  2 hereof. The Term Note, and the Term Loan
evidenced thereby, shall mature and all principal not sooner paid shall be due
and payable on January  9, 2018 (the “Term Loan Final Maturity Date”), the final
maturity thereof.
     Section  1.2. Manner and Disbursement of Loans. The Borrower agrees that
FMB may rely upon any written or telephonic notice given by any person FMB in
good faith believes is an Authorized Representative without the necessity of
independent investigation and, in the event any telephonic notice conflicts with
the written confirmation, such telephonic notice shall govern if FMB has acted
in reliance thereon. Subject to the provisions of Section  6 hereof, the
proceeds of the Loan shall be made available to the Borrower at the principal
office of FMB in Itasca, Illinois, in immediately available funds.
Section 2. Interest and Change In Circumstances.
     Section  2.1. Interest Rate Options.
          The outstanding principal balance of the Term Loan shall bear interest
at the rate of 6.81% per annum. Interest on the Term Loan shall be payable
quarterly in arrears on the last day of each March, June, September and December
(commencing March 31, 2008) and at maturity of the Note (whether by lapse of
time, acceleration, or otherwise), and interest after maturity shall be due and
payable upon demand.

 



--------------------------------------------------------------------------------



 



     Section  2.2. Computation of Interest. All interest on the Note shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed.
     Section  2.3. Taxes and Increased Costs. (a) If FMB shall determine that
any change in any applicable law, treaty, regulation, or guideline (including,
without limitation, Regulation D of the FRB), or any new law, treaty,
regulation, or guideline, or any interpretation of any of the foregoing, by any
governmental authority charged with the administration thereof or any central
bank or other fiscal, monetary, or other authority having jurisdiction over FMB
or its lending branch shall:
     (i) impose, increase, or deem applicable any reserve, special deposit, or
similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, FMB
which is not in any instance already accounted for in computing the interest
rate applicable to the Term Loan;
     (ii) subject FMB to any tax (including, without limitation, any United
States interest equalization tax or similar tax however named applicable to the
acquisition or holding of debt obligations and any interest or penalties with
respect thereto), duty, charge, stamp tax, fee, deduction, or withholding in
respect of this Agreement or the Term Note, except such taxes as may be measured
by the overall net income or gross receipts of FMB or its lending branches and
imposed by the jurisdiction, or any political subdivision or taxing authority
thereof, in which FMB’s principal executive office or its lending branch is
located;
     (iii) change the basis of taxation of payments of principal and interest
due from the Borrower to FMB hereunder or under the Term Note (other than by a
change in taxation of the overall net income or gross receipts of FMB); or
     (iv) impose on FMB any penalty with respect to the foregoing or any other
condition regarding this Agreement, or its disbursement, or the Term Note;
and FMB shall determine that the result of any of the foregoing is to increase
the cost (whether by incurring a cost or adding to a cost) to FMB of the Term
Loan hereunder or to reduce the amount of principal or interest received or
receivable by FMB (without benefit of, or credit for, any prorations, exemption,
credits, or other offsets available under any such laws, treaties, regulations,
guidelines, or interpretations thereof), then the Borrower shall pay on demand
to FMB from time to time as specified by FMB such additional amounts as FMB
shall reasonably determine are sufficient to compensate and indemnify it for
such increased cost or reduced amount. If FMB makes such a claim for
compensation, it shall provide to the Borrower a certificate setting forth the
computation of the increased cost or reduced amount as a result of any event
mentioned herein in reasonable detail and such certificate shall be conclusive
if reasonably determined.
     (b) Reimbursement. If FMB determines, in its sole discretion, that it has
received a refund of any taxes as to which it has been indemnified by the
Borrower or with respect to which

-2-



--------------------------------------------------------------------------------



 



the Borrower has paid additional amounts pursuant to this Section  2.3, it shall
pay to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section  2.3 with respect to the taxes giving rise to such refund), net of all
out-of-pocket expenses of such FMB, and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund), provided that the Borrower, upon the request of FMB, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant governmental authority) to FMB in the event FMB
is required to repay such refund to such governmental authority. This paragraph
shall not be construed to require FMB to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
     Section  2.4. Funding Indemnity. If the Borrower prepays any principal
amount of the Term Loan before its scheduled due date (whether as the result of
acceleration, voluntary prepayment, or otherwise), then the Borrower hereby
promise to pay to FMB a funding indemnity equal to the applicable Make-Whole
Amount. For purposes hereof, the “Make-Whole Amount” means, in connection with
the prepayment of any portion of the Term Loan, whether by acceleration or
otherwise, the amount determined by FMB, equal to the difference, if any (but
not below zero), between (i) the  discounted cash flow of the installments of
principal that have been prepaid together with interest scheduled to accrue
thereon as determined as of the date of the prepayment, minus (ii)   the
aggregate principal amount of the Term Loan that has been prepaid. In
determining the discounted cash flow, the discount rate to be applied shall be
the U.S. Treasury Rate with a maturity similar to the weighted average life of
the principal amount of the Term Loan which is being prepaid. The discounted
cash flow shall be calculated in accordance with accepted financial practice and
on the same periodic basis as payments on the Term Loan are payable. For
purposes of this definition, “U.S. Treasury Rate” shall be determined by
reference to the yields for U.S. Treasury Notes as indicated (currently on page
“678” thereof) on the Telerate Access Service for actively traded U.S. Treasury
Notes at approximately 10:00  A.M. (New York City time) on the bank business day
preceding such date of prepayment or, if such yield shall not be reported as of
such time or the yields reported as of such time are not ascertainable, then the
“U.S. Treasury Rate” shall be determined by reference to the most recent Federal
Reserve Statistical Release H.15(519) which has become publicly available at
least two bank business days prior to such date of prepayment and which shall be
the most recent weekly average yield on actively traded U.S. Treasury Notes
adjusted to a constant maturity equal to the remaining weighted average life of
the outstanding principal amount of the Term Loan which is being prepaid.
Section  3. Prepayments, Terminations and Applications.
     Section  3.1. Voluntary Prepayments. So long as the Borrower has not
received a notice from the FRB with contrary instructions, the Borrower shall
have the privilege of prepaying the Term Loan in whole or in part at any time
upon prior notice to FMB (such notice if received subsequent to 11:00   a.m.
(Chicago time) on a given day to be treated as though received at the opening of
business on the next Business Day) by paying to FMB the principal amount to be
prepaid and accrued interest thereon to the date of prepayment plus any amounts
due FMB under Section  2.4 hereof.

-3-



--------------------------------------------------------------------------------



 



     Section  3.2. Place and Application of Payments. All payments of principal,
interest, fees, and all other Obligations payable under the Loan Documents shall
be made to FMB at its office at One Pierce Place, Itasca, Illinois (or at such
other place as FMB may specify) no later than 1:00 p.m. (Chicago time) on the
date any such payment is due and payable. Payments received by FMB after 1:00
 p.m. (Chicago time) shall be deemed received as of the opening of business on
the next Business Day. All such payments shall be made in lawful money of the
United States of America, in immediately available funds at the place of
payment, without set-off or counterclaim and without reduction for, and free
from, any and all present or future taxes, levies, imposts, duties, fees,
charges, deductions, withholdings, restrictions, and conditions of any nature
imposed by any government or any political subdivision or taxing authority
thereof (but excluding any taxes imposed on or measured by the net income of
FMB). No amount repaid on the Term Note may be reborrowed.
     Section  3.3. Notations. The Loan made against the Note shall be recorded
by FMB on its books and records or, at its option in any instance, endorsed on a
schedule to the Note and the unpaid principal balance and status, rates and
Interest Periods so recorded or endorsed by FMB shall be prima facie evidence in
any court or other proceeding brought to enforce the Note of the principal
amount remaining unpaid thereon, the status of the Loan evidenced thereby and
the interest rates and Interest Periods applicable thereto; provided that the
failure of FMB to record any of the foregoing shall not limit or otherwise
affect the obligation of the Borrower to repay the principal amount of the Note
together with accrued interest thereon.
Section 4. Definitions; Interpretation.
     Section  4.1. Definitions. The following terms when used herein shall have
the following meanings:
     “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for the purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that owns, directly or indirectly, 5% or
more of the securities having the ordinary voting power for the election of
directors or governing body of a corporation or 5% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person.
     “Agreement” means this Credit Agreement re: Subordinated Term Note, as the
same may be amended, modified, supplemented or restated from time to time in
accordance with the terms hereof.
     “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Section  6(d)(vi) hereof or on any
update of any such list provided by the Borrower to FMB, or any further or
different officer of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to FMB.

-4-



--------------------------------------------------------------------------------



 



     “Bank Subsidiary” means a Subsidiary of the Borrower that is organized as a
bank under the laws of the United States or any state thereof.
     “Borrower” is defined in the introductory paragraph hereof.
     “Business Day” means any day other than a Saturday or Sunday on which FMB
is not authorized or required to close in Chicago, Illinois.
     “Capital Lease” means any lease of Property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
     “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section  6 shall be satisfied or waived
in a manner acceptable to the Administrative Agent in its discretion.
     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.
     “Event of Default” means any event or condition identified as such in
Section  8.1 hereof.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “FRB” means the Board of Governors of the Federal Reserve System.
     “FMB” is defined in the introductory paragraph hereof.
     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
     “Indebtedness for Borrowed Money” means for any Person (without
duplication) (a) all indebtedness created, assumed or incurred in any manner by
such Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (c) all indebtedness secured by any Lien upon Property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all Capitalized Lease Obligations of such Person, and
(e) all obligations of such Person on or with respect to letters of credit,
bankers’ acceptances and other extensions of credit whether or not representing
obligations for borrowed money.

-5-



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Note, and each other instrument
or document to be delivered hereunder or thereunder or otherwise in connection
therewith.
     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the operations, business, Property, condition
(financial or otherwise) or prospects of the Borrower or of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of the
Borrower or any Subsidiary to perform its material obligations under any Loan
Document, or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document or the rights
and remedies of FMB thereunder.
     “Note” means the Term Note.
     “Obligations” means all obligations of the Borrower to pay principal and
interest on the Term Loan, all fees and charges payable hereunder, and all other
payment obligations of the Borrower arising under or in relation to any Loan
Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held, or acquired.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or any other entity or
organization, including a government or agency or political subdivision thereof.
     “Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
     “Senior Debt” means, with respect to the Borrower (i) the principal,
premium, if any, and interest in respect of (A) Indebtedness for Borrowed Money
of the Borrower and (B) indebtedness evidenced by securities, debentures, notes,
bonds or other similar instruments issued by the Borrower; (ii) all Capitalized
Lease Obligations of the Borrower; (iii) all obligations of the Borrower issued
or assumed as the deferred purchase price of property, all conditional sale
obligations of the Borrower and all obligations of the Borrower under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) all obligations of the Borrower for the
reimbursement of any letter of credit, any banker’s acceptance, any security
purchase facility, any repurchase agreement or similar arrangement, any interest
rate swap, any other hedging arrangement, any obligation under options or any
similar credit or other transaction; (v) all obligations of the type referred to
in clauses (i) through (iv) above of other Persons for the payment of which the
Borrower is responsible or liable as obligor, guarantor or otherwise; and
(vi) all obligations of the type referred to in clauses (i) through (v) above of
other Persons secured by any lien on any property or asset of the Borrower
(whether or not such obligation is assumed by the Borrower), whether incurred on
or prior to the date of the Agreement or thereafter incurred, unless, with the
prior approval of the FRB if not otherwise generally approved, it is provided in
the instrument creating or evidencing the same or pursuant to which the same is
outstanding, that such obligations are not superior or are pari passu in right
of payment to the Note. Senior Debt shall not include any

-6-



--------------------------------------------------------------------------------



 



debt securities, and guarantees in respect of such debt securities, issued by
Borrower to any trust (or a trustee of such trust), partnership or other entity
affiliated with the Borrower that is a financing vehicle of the Borrower (a
“financing entity”), in connection with the issuance by such financing entity of
equity securities or other securities that are treated or intended to be treated
as Tier  1 or Tier 2 capital for regulatory capital purposes.
     “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of the Borrower or of any of its direct or indirect Subsidiaries.
     “Term Loan” is defined in Section  1.1 hereof.
     “Term Loan Final Maturity Date” is defined in Section  1.1 hereof.
     “Term Note” is defined in Section  1.1 hereof.
     “Unpermitted Change of Control” means any merger or consolidation to which
the Borrower or any Bank Subsidiary is a party where (a)   such merger or
consolidation was not at the direction of the FRB, and (b) the surviving entity
(i) with respect to any merger or consolidation of a Bank Subsidiary,  is not a
bank which is subject to FDIC supervision, (ii) with respect to the any merger
or consolidation of the Borrower,  has not assumed the obligations and
liabilities of the Borrower hereunder or (iii)  will be in default under this
Agreement.
     “Voting Stock” of any Person means capital stock or other equity interests
of any class or classes (however designated) having ordinary power for the
election of directors or other similar governing body of such Person, other than
stock or other equity interests having such power only by reason of the
happening of a contingency.
     Section  4.2. Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.
Section 5. Representations and Warranties.
     The Borrower represents and warrants to FMB as follows:

-7-



--------------------------------------------------------------------------------



 



     Section  5.1. Organization and Qualification. The Borrower is duly
organized, validly existing, and in good standing as a corporation under the
laws of Montana, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying where the failure to do so could reasonably be expected to have a
Material Adverse Effect.
     Section  5.2. Authority and Validity of Obligations. The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents,
to make the borrowings herein provided for, to issue its Note in evidence
thereof, and to perform all of its obligations hereunder and under the other
Loan Documents. The Loan Documents delivered by the Borrower have been duly
authorized, executed, and delivered by the Borrower and constitute valid and
binding obligations of the Borrower enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law); and this Agreement and the
other Loan Documents do not, nor does the performance or observance by the
Borrower of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any provision
of the articles of incorporation or by-laws of the Borrower or any covenant,
indenture or agreement of or affecting the Borrower or any of its Property, or
(b) result in the creation or imposition of any Lien on any Property of the
Borrower.
     Section  5.3. Use of Proceeds. The Borrower shall use the entire proceeds
of the Term Loan for legal and proper purposes as are consistent with applicable
law, including but not limited to, the acquisition by the Borrower of all the
issued and outstanding equity of The First Western Bank, Sturgis, South Dakota
and First Western Bank, Wall, South Dakota.
     Section  5.4. Financial Reports. The statements of condition of the
Borrower as at December  31, 2005 and December  31, 2006, and of earnings of the
Borrower for the fiscal year ended December  31, 2006 heretofore furnished to
FMB, are complete and correct in all material respects and have been prepared in
conformity with GAAP. Such financial statements fairly present the financial
condition of the Borrower as at the respective dates thereof and the statements
of earnings fairly present the results of the operations of the Borrower for the
respective periods covered thereby.
     Section  5.5. No Material Adverse Change. Since December  31, 2006, there
has been no change in the condition (financial or otherwise) or business
prospects of the Borrower or the Borrower and its Subsidiaries except those
occurring in the ordinary course of business, none of which individually or in
the aggregate have been materially adverse.
     Section  5.6. Full Disclosure. The statements and information furnished to
FMB in connection with the negotiation of this Agreement and the other Loan
Documents and the commitment by FMB to provide all or part of the financing
contemplated hereby do not contain any untrue statements of a material fact or
omit a material fact necessary to make the material statements contained herein
or therein not misleading, FMB acknowledging that, as to any

-8-



--------------------------------------------------------------------------------



 



projections furnished to FMB, the Borrower only represents that the same were
prepared on the basis of information and estimates the Borrower believed to be
reasonable.
     Section  5.7. Governmental Authority and Licensing. The Borrower has
received all licenses, permits, and approvals of all federal, state, local, and
foreign governmental authorities, if any, necessary to conduct their businesses,
in each case where the failure to obtain or maintain the same could reasonably
be expected to have a Material Adverse Effect. No investigation or proceeding
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any material license, permit or approval is pending or,
to the knowledge of the Borrower, threatened. The Borrower has not received any
notice from the FRB which would prevent the Borrower from prepaying the Note or
paying the Note at maturity.
     Section  5.8. Approvals. No authorization, consent, license, or exemption
from, or filing or registration with, any court or governmental department,
agency, or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery, or performance by the
Borrower of any Loan Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.
     Section  5.9. Affiliate Transactions. The Borrower is not a party to any
contracts or agreements with any of its Affiliates on terms and conditions which
are less favorable to the Borrower than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.
     Section  5.10. Compliance with Laws. The Borrower is in compliance with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their Property or business operations (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, and laws and regulations establishing
quality criteria and standards for air, water, land and toxic or hazardous
wastes and substances), non-compliance with which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
Borrower has not received notice to the effect that its operations are not in
compliance with any of the requirements of applicable federal, state or local
environmental, health and safety statutes and regulations or are the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     Section  5.11. Other Agreements. The Borrower is not in default under the
terms of any covenant, indenture or agreement of or affecting the Borrower or
any of its Property, which default if uncured could reasonably be expected to
have a Material Adverse Effect.
     Section  5.12. No Default. No Default or Event of Default has occurred and
is continuing.

-9-



--------------------------------------------------------------------------------



 



Section 6. Conditions Precedent.
     The obligation of FMB to make the Term Loan under this Agreement is subject
to the following conditions precedent:
     (a) each of the representations and warranties set forth in Section  5
hereof and in the other Loan Documents shall be true and correct as of such
time, except to the extent the same expressly relate to an earlier date;
     (b) the Borrower shall be in compliance with the terms and conditions of
the Loan Documents, and no Default or Event of Default shall have occurred and
be continuing or would occur as a result of making such extension of credit;
     (c) such extension of credit shall not violate any order, judgment, or
decree of any court or other authority or any provision of law or regulation
applicable to FMB (including, without limitation, Regulation  U of the FRB) as
then in effect.
     (d) FMB shall have received the following (and, with respect to all
documents, each to be properly executed and completed) and the same shall have
been approved as to form and substance by FMB:
     (i) this Agreement;
     (ii) the Note;
     (iii) copies (executed or certified as may be appropriate) of resolutions
of the Board of Directors or other governing body of the Borrower authorizing
the execution, delivery, and performance of the Loan Documents;
     (iv) articles of incorporation of the Borrower certified by the appropriate
governmental office of the state of its organization;
     (v) by-laws for the Borrower certified by an appropriate officer of such
Person acceptable to FMB;
     (vi) an incumbency certificate containing the name, title and genuine
signature of the Borrower’s Authorized Representatives;
     (vii) a good standing certificate for the Borrower dated as of a date no
earlier than 30 days prior to the date hereof, from the appropriate governmental
offices;
     (e) legal matters incident to the execution and delivery of the Loan
Documents and to the transactions contemplated hereby shall be satisfactory to
FMB and its counsel; and FMB shall have received the favorable written opinion
of counsel for the Borrower in form and substance satisfactory to FMB and its
counsel;

-10-



--------------------------------------------------------------------------------



 



     (f) FMB shall have received such evaluations and certifications, and shall
have conducted such due diligence, as it may reasonably require in order to
satisfy itself as to the financial condition of the Borrower and its
Subsidiaries, and the lack of material contingent liabilities of the Borrower
and its Subsidiaries; and
     (g) FMB shall have received such other agreements, instruments, documents,
certificates and opinions as FMB may reasonably request.
Section 7. Covenants.
     The Borrower agrees that, so long as any credit is available to or in use
by the Borrower hereunder, except to the extent compliance in any case or cases
is waived in writing by FMB:
     Section  7.1. Maintenance of Business. The Borrower shall, and shall cause
each Bank Subsidiary to, preserve and maintain its existence; provided, however,
that the Borrower may cause the merger of one or more Bank Subsidiaries provided
that the merger is not an Unpermitted Change of Control. The Borrower shall
cause its Bank Subsidiaries to preserve and maintain their existence as banks
the deposits of which are insured by the FDIC.
     Section  7.2. Financial Reports. The Borrower shall, and shall cause the
Parent to, furnish to FMB and its duly authorized representatives such
information respecting the business and financial condition of the Borrower as
FMB may reasonably request; provided however, that in no event shall the
Borrower be required to disclose any confidential correspondence or reports of
supervisory activity; and without any request, shall furnish to FMB:
     (a) as soon as available, and in any event within 45 days after the close
of each fiscal quarter of the Borrower, all call reports and other financial
statements required to be delivered by the Borrower and by each Subsidiary to
any governmental authority or authorities having jurisdiction over the Borrower
or such Subsidiary and all schedules thereto;
     (b) as soon as available, and in any event, within 120 days after the close
of each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such period and the
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for such period, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied by an unqualified opinion thereon of McGladrey
& Pullen, LLP or another firm of independent public accountants of recognized
standing, selected by the Borrower and reasonably satisfactory to FMB, to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly the consolidated financial condition of
the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards and,

-11-



--------------------------------------------------------------------------------



 



accordingly, such examination included such tests of the accounting records and
such other auditing procedures as were considered necessary in the
circumstances;
     (c) promptly upon the filing thereof (if any), copies of all registration
statements, Form 10- K, Form 10- Q, and Form 8- K reports and proxy statements
which the Borrower or any Subsidiary files with the Securities and Exchange
Commission;
     (d) promptly upon the receipt or execution thereof, (i) notice  by the
Borrower or any Subsidiary that (1) it has received a request or directive from
any federal or state regulatory agency which requires it to submit a capital
maintenance or restoration plan or restricts the payment of dividends by any
Subsidiary to the Borrower or (2) it has submitted a capital maintenance or
restoration plan to any federal or state regulatory agency or has entered into a
memorandum or agreement with any such agency, including, without limitation, any
agreement which restricts the payment of dividends by any Subsidiary to the
Borrower or otherwise imposes restrictions or requirements on it which are not
generally applicable to banks or thrifts or their holding companies, and (ii)
copies of any such plan, memorandum, or agreement, unless disclosure is
prohibited by the terms thereof and, after the Borrower or such Subsidiary has
in good faith attempted to obtain the consent of such regulatory agency, such
agency will not consent to the disclosure of such plan, memorandum, or agreement
to FMB;
     (e) promptly after knowledge thereof shall have come to the attention of
any responsible officer of the Borrower, written notice of any notice received
by the Borrower which would prevent the Borrower from making payments on the
Note or otherwise affect the Borrower’s ability to fulfill its Obligations
hereunder or of any threatened or pending litigation or governmental proceeding
or labor controversy against the Borrower or any Subsidiary which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect; and
     (f) as soon as available, and in any event within 45 days after the last
day of each calendar quarter, the Borrower shall deliver to FMB a written
certificate in the form attached hereto as Exhibit B signed by the chief
financial officer of the Borrower, or such other officer of the Borrower
satisfactory to FMB, to the effect that to the best of such officer’s knowledge
and belief no Default or Event of Default has occurred during the period covered
by such statements or, if any such Default or Event of Default has occurred
during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by the Borrower to remedy the
same.
     Section  7.3. Inspection. The Borrower shall, and shall cause each
Subsidiary to, permit FMB and its duly authorized representatives and agents to
visit and inspect any of the Properties, corporate books and financial records
of the Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, its officers, employees, and
independent public accountants (and by this provision the Borrower hereby
authorizes such accountants to discuss with FMB the finances and affairs of the
Borrower and of each Subsidiary) at such reasonable

-12-



--------------------------------------------------------------------------------



 



times and reasonable intervals as FMB may designate; provided however, that in
no event shall the Borrower be required to disclose any confidential
correspondence or reports of supervisory activity. In the absence of a Default
or an Event of Default, FMB shall be responsible for the cost of such
inspection.
     Section  7.4. Compliance with Laws. The Borrower shall, and shall cause
each Subsidiary to, comply in all respects with the requirements of all federal,
state, local, and foreign laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.
     Section  7.5. Burdensome Contracts With Affiliates. The Borrower shall not
enter into any contract, agreement or business arrangement (including, without
limitation, contracts for the sale of any Property) with any of its Affiliates
on terms and conditions which are less favorable to the Borrower or such
Subsidiary than would be usual and customary in similar contracts, agreements or
business arrangements between Persons not affiliated with each other.
     Section  7.6. No Changes in Fiscal Year. The Borrower shall not change its
fiscal year from its present basis.
Section 8. Events of Default and Remedies.
     Section  8.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
     (a) default for a period of 15 days in the payment when due of all or any
part of any Obligation payable by the Borrower hereunder or under any other Loan
Document (whether at the stated maturity thereof or at any other time provided
for in this Agreement), or default for a period of 15 days shall occur in the
payment when due of any other indebtedness or obligation (whether direct,
contingent or otherwise) of the Borrower owing to FMB; or
     (b) default in the observance or performance of any other provision hereof
which is not remedied within 30 days after the earlier of (i) the  date on which
such failure shall first become known to any officer of the Borrower or (ii)
written notice thereof is given to the Borrower by FMB; or
     (c) any representation or warranty made by the Borrower herein or in any
statement or certificate furnished by it pursuant hereto or in connection with
any extension of credit made hereunder, proves untrue in any material respect as
of the date of the issuance or making thereof and shall not be made good within
30 days after the earlier of (i) the date on which such breach shall first
become known to any officer of the Borrower or (ii) written notice thereof is
given to the Borrower by FMB; or

-13-



--------------------------------------------------------------------------------



 



          (d) default shall occur under any Indebtedness for Borrowed Money
issued, assumed or guaranteed by the Borrower or any Subsidiary aggregating more
than the greater of (i) 5% of the Borrower’s capital or (ii) $250,000, or under
any indenture, agreement or other instrument under which the same may be issued,
and such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness for Borrowed Money
(whether or not such maturity is in fact accelerated), or any such Indebtedness
for Borrowed Money shall not be paid when due (whether by lapse of time,
acceleration or otherwise); or
          (e) any judgment or judgments, writ or writs, or warrant or warrants
of attachment, or any similar process or processes in an aggregate amount in
excess of the greater of (i) 5% of the Borrower’s capital (determined on a
consolidated basis) or (ii) $250,000, shall be entered or filed against the
Borrower, any Subsidiary or against any of their Property and which remains
unvacated, unbonded, unstayed or unsatisfied for a period of 30 days; or
          (f) dissolution or termination of the existence of the Borrower or an
Unpermitted Change of Control shall occur; or
          (g) the Borrower or any Bank Subsidiary which is a major bank
subsidiary under FRB regulations or interpretations shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through
(v) above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 8.1(h) hereof; or
          (h) a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Bank Subsidiary which is a
major bank subsidiary under FRB regulations or interpretations or any
substantial part of its Property, or a proceeding described in Section 8.1(g)(v)
shall be instituted against the Borrower or any Bank Subsidiary which is a major
bank subsidiary under FRB regulations or interpretations, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 30 days; or
          (i) any conservator or receiver shall be appointed for the Borrower or
any Bank Subsidiary which is a major bank subsidiary under FRB regulations or

-14-



--------------------------------------------------------------------------------



 



interpretations under applicable federal or state law applicable to banks,
thrifts, or their holding companies.
          Section 8.2. Non-Bankruptcy Defaults. When any Event of Default other
than those described in subsection (g) or (h) or (i), of Section 8.1 hereof has
occurred and is continuing, FMB shall, by written notice to the Borrower:
(a) terminate all obligations of FMB hereunder on the date stated in such notice
(which may be the date thereof); and (b) enforce any and all rights and remedies
available to FMB under the Loan Documents or applicable law; provided, however,
that FMB may not accelerate payment of the principal of or the accrued interest
on the Note.
          Section 8.3. Bankruptcy Defaults. When any Event of Default described
in subsection (g) or (h) or (i) of Section 8.1 has occurred and is continuing,
then the Note, including both principal and interest, and all fees, charges and
other Obligations payable hereunder and under the other Loan Documents, shall
immediately become due and payable without presentment, demand, protest or
notice of any kind, and the obligation of FMB to extend further credit pursuant
to any of the terms hereof shall immediately terminate. In addition, FMB may
exercise any and all remedies available to it under the Loan Documents or
applicable law.
Section 9. Miscellaneous.
          Section 9.1. Non-Business Day. If any payment hereunder becomes due
and payable on a day which is not a Business Day, the due date of such payment
shall be extended to the next succeeding Business Day on which date such payment
shall be due and payable. In the case of any payment of principal falling due on
a day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
          Section 9.2. No Waiver, Cumulative Remedies. No delay or failure on
the part of FMB or on the part of the holder of the Obligations in the exercise
of any power or right shall operate as a waiver thereof or as an acquiescence in
any default, nor shall any single or partial exercise of any power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. The rights and remedies hereunder of FMB and of the holder of
the Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.
          Section 9.3. Amendments, Etc. No amendment, modification, termination
or waiver of any provision of this Agreement or of any other Loan Document, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by FMB. No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.
          Section 9.4. Costs and Expenses; Indemnification. The Borrower agrees
to pay on demand the costs and expenses of FMB in connection with the
negotiation, preparation, execution and delivery of this Agreement, the other
Loan Documents and the other instruments

-15-



--------------------------------------------------------------------------------



 



and documents to be delivered hereunder or thereunder, and in connection with
the transactions contemplated hereby or thereby, and in connection with any
consents hereunder or waivers or amendments hereto or thereto, including the
fees and expenses of counsel for FMB with respect to all of the foregoing
(whether or not the transactions contemplated hereby are consummated). The
Borrower further agrees to pay to FMB or any other holder of the Obligations all
costs and expenses (including court costs and attorneys’ fees), if any, incurred
or paid by FMB or any other holder of the Obligations in connection with any
Default or Event of Default or in connection with the enforcement of this
Agreement or any of the other Loan Documents or any other instrument or document
delivered hereunder or thereunder. The Borrower further agrees to indemnify FMB,
and any security trustee, and their respective directors, officers and
employees, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor, whether or not the indemnified Person is a
party thereto) which any of them may pay or incur arising out of or relating to
any Loan Document or any of the transactions contemplated thereby or the direct
or indirect application or proposed application of the proceeds of any extension
of credit made available hereunder, other than those which arise from the gross
negligence or willful misconduct of the party claiming indemnification. The
Borrower, upon demand by FMB at any time, shall reimburse FMB for any legal or
other expenses incurred in connection with investigating or defending against
any of the foregoing except if the same is directly due to the gross negligence
or willful misconduct of the party to be indemnified. The obligations of the
Borrower under this Section shall survive the termination of this Agreement.
          Section 9.5. Documentary Taxes. The Borrower agrees to pay on demand
any documentary, stamp or similar taxes payable in respect of this Agreement or
any other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
          Section 9.6. Survival of Representations. All representations and
warranties made herein or in any of the other Loan Documents or in certificates
given pursuant hereto or thereto shall survive the execution and delivery of
this Agreement and the other Loan Documents, and shall continue in full force
and effect with respect to the date as of which they were made as long as any
credit is in use or available hereunder.
          Section 9.7. Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to FMB of amounts sufficient to protect the
yield of FMB with respect to the Loans, including, but not limited to,
Sections 2.7 and 2.9 hereof, shall survive the termination of this Agreement and
the payment of the Note.
          Section 9.8. Notices. Except as otherwise specified herein, all
notices hereunder shall be in writing (including, without limitation, notice by
telecopy) and shall be given to the relevant party at its address or telecopier
number set forth below, or such other address or telecopier number as such party
may hereafter specify by notice to the other given by United States certified or
registered mail, by telecopy or by other telecommunication device capable of
creating a written record of such notice and its receipt. Notices hereunder
shall be addressed:

-16-



--------------------------------------------------------------------------------



 



         
 
  to the Borrower at:   to FMB at:  
 
  First Interstate BancSystem, Inc.   First Midwest Bank
 
  401 North 31st Street   One Pierce Place, Suite 1500
 
  Billings, Montana 59116-0918   Itasca, Illinois 60143
 
  Attention:     Terrill R. Moore   Attention:     Brian R. Callahan
 
  Telephone:     (406) 255-5300   Telephone:     (630) 875-7341
 
      Telecopy:       (630) 875-7439

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section; provided that any notice given pursuant
to Section 1 or Section 2 hereof shall be effective only upon receipt.
          Section 9.9. Construction. Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
of the other Loan Documents, the covenants and agreements contained herein being
in addition to and not in substitution for the covenants and agreements
contained in the other Loan Documents.
          Section 9.10. Headings. Section headings used in this Agreement are
for convenience of reference only and are not a part of this Agreement for any
other purpose.
          Section 9.11. Severability of Provisions. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
          Section 9.12. Counterparts. This Agreement may be executed in any
number of counterparts, and by different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
          Section 9.13. Binding Nature, Governing Law, Etc. This Agreement shall
be binding upon the Borrower and its successors and assigns, and shall inure to
the benefit of FMB and the benefit of its successors and assigns, including any
subsequent holder of the Obligations. The Borrower may not assign its rights
hereunder without the written consent of FMB. This Agreement constitutes the
entire understanding of the parties with respect to the subject matter hereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby. This Agreement and the rights and duties of the parties
hereto shall be governed by, and construed in accordance with, the internal laws
of the State of Illinois without regard to principles of conflicts of laws.

-17-



--------------------------------------------------------------------------------



 



          Section 9.14. Submission to Jurisdiction; Waiver of Jury Trial. The
Borrower hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. The Borrower and FMB each hereby irrevocably waive any
and all right to trial by jury in any legal proceeding arising out of or
relating to any Loan Document or the transactions contemplated thereby.
          Section 9.15. USA Patriot Act. FMB hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify, and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow FMB to identify the Borrower in accordance with the Act.
[Signature Page to Follow]

-18-



--------------------------------------------------------------------------------



 



          Upon your acceptance hereof in the manner hereinafter set forth, this
Agreement shall constitute a contract between us for the uses and purposes
hereinabove set forth.
          Dated as of this 10th day of January, 2008.

                  First Interstate BancSystem, Inc.    
 
           
 
  By                 /s/ Terrill R. Moore
 
Name   Terrill R. Moore    
 
      Title     CFO & EVP    

          Accepted and agreed to at Itasca, Illinois, as of the day and year
last above written.

                      First Midwest Bank    
 
               
 
  By       /s/ Brian R. Callahan                  
 
      Name   Brian R. Callahan
 
   
 
      Title   S.V.P.
 
   

-19-



--------------------------------------------------------------------------------



 



Exhibit A
This obligation is not a deposit and is not insured by the
Federal Deposit Insurance Corporation or any federal agency.
Subordinated Term Note

      $20,000,000   January 10, 2008

          For Value Received, the undersigned, First Interstate BancSystem,
Inc., a Montana corporation (the “Borrower”), hereby promises to pay to the
order of First Midwest Bank (“FMB”) at its office at One Pierce Place, Itasca,
Illinois, the principal sum of Twenty Million and 00/100 Dollars ($20,000,000),
payable in principal installments in the amounts and at the times set forth in
Section 1.1 of the Credit Agreement hereinafter mentioned, with all principal
not sooner paid due and payable on the Term Loan Final Maturity Date.
          This Note evidences the Term Loan made to the Borrower by FMB under
that certain Credit Agreement re: Subordinated Term Note dated as of January 10,
2008, between the Borrower and FMB (said Credit Agreement, as the same may be
amended, modified or restated from time to time, being referred to herein as the
“Credit Agreement”), and the Borrower hereby promises to pay interest at the
office described above on the Term Loan evidenced hereby at the rates and at the
times and in the manner specified therefor in the Credit Agreement.
          This Note is issued by the Borrower under the terms and provisions of
the Credit Agreement, and this Note and the holder hereof are entitled to all of
the benefits provided for thereby or referred to therein, to which reference is
hereby made for a statement thereof. This Note may be declared to be, or be and
become, due prior to its expressed maturity, voluntary prepayments may be made
hereon subject to the conditions of the Credit Agreement, all in the events, on
the terms and with the effects provided in the Credit Agreement. All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in the Credit Agreement.
          The Borrower hereby promises to pay all costs and expenses (including
attorneys’ fees) suffered or incurred by the holder hereof in collecting this
Note or enforcing any rights in any collateral therefor. The Borrower hereby
waives presentment for payment and demand. This Note shall be construed in
accordance with, and governed by, the internal laws of the State of Illinois
without regard to principles of conflicts of laws.
          The indebtedness of the Borrower evidenced by this Note, including the
principal and premium, if any, and interest shall be subordinate and junior in
right of payment to its obligations under bankers’ acceptances and letters of
credit, and its obligations to its other creditors, including its obligations to
the Board of Governors of the Federal Reserve System and holders of the Senior
Debt. In the event of any insolvency, receivership, conservatorship,
reorganization, readjustment of debt, marshaling of assets and liabilities or
similar proceedings or any liquidation or winding up of or relating to the
Borrower, whether voluntary or involuntary, all

 



--------------------------------------------------------------------------------



 



such obligations shall be entitled to be paid in full before any payment shall
be made on account of the principal of, or premium, if any, or interest, on the
Note. In the event of any such proceedings, after payment in full of all sums
owing on such prior obligations, the holder of the Note together with any
obligations of the Borrower ranking on a parity with the Note, shall be entitled
to be paid from the remaining assets of the Borrower the unpaid principal
thereof and any unpaid premium, if any, and interest before any payment or other
distribution, whether in cash, property, or otherwise, shall be made on account
of any capital stock or any obligations of the Borrower ranking junior to the
Note. Nothing herein shall impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of and any premium and interest
on the Note according to its terms.

                      First Interstate BancSystem, Inc.    
 
               
 
  By                          
 
      Name    
 
   
 
      Title    
 
   

-2-



--------------------------------------------------------------------------------



 



Exhibit B
Compliance Certificate
To:       First Midwest Bank
          This Compliance Certificate is furnished to First Midwest Bank (“FMB”)
pursuant to that certain Credit Agreement re: Subordinated Term Note dated as of
January 10, 2008, between First Interstate BancSystem, Inc. and you (the “Credit
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.
          The Undersigned hereby certifies that:
          1. I am the duly elected
                                                    
                                                 of the Borrower;
          2. I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;
          3. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate, except as set forth below;
          4. The information required by Section 7.2(a) of the Credit Agreement
and being furnished to you concurrently with this certificate are, to the best
of my knowledge, true, correct and complete as of the dates and for the periods
covered thereby; and
          Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



          The foregoing certifications, together with the computations set forth
in the Attachment hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this                     
day of                                         ,           .

                      First Interstate BancSystem, Inc.    
 
               
 
  By                          
 
      Name    
 
   
 
      Title    
 
   

-2-